              6:19-cv-00187-JHP-SPS Document 1 Filed in ED/OK on 06/14/19 Page 1 of 12
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




                                         UNITED STATES DISTRICT COURT
                                                                             for the
                                                             Eastern District of Oklahoma



                                                                                                     CIV 1 9 - 1 8 7 - JHP
                                                                                       Case No.
                                                                                                   (to be filled in by the Clerk's Office)

                              Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write "see attached" in the space and attach an additional
page with the full list of names.)
                                                                                                    JFJIIL~ID
                                                                                                            JUN 1 4 2019
                                                                                                                · · 1-tEANEY
                             Defendant(s)
                                                                                                          0~~~01~\')l trlct ·court

(Write the full name of each defendant who is being sued. If the                                  BY----=-
                                                                                                         o:-;;ep;".";ur.:'ty"rc~1e~rk~----
names of all the defendants cannot fit in the space above, please
write "see attached" in the space and attach an additional page
with the full list of names. Do not include addresses here.)



                                   COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                               (Prisoner Complaint)


                                                                            NOTICE

    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social security number; the year of an individual's
    birth; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                             Page 1 of 11
                                                               .
                6:19-cv-00187-JHP-SPS Document 1 Filed in ED/OK on 06/14/19 Page 2 of 12
P.ro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)


I.         The Parties to This Complaint

           A.         The Plaintiff(s)


                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                            Name
                            All other names by which
                            you have been known:
                            ID Number
                            Current Institution
                            Address

                                                                              ilolp1           rr        o/              7#Z 7_
                                                                                       City               State              Zip Code


           B.         The Defendant(s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
                      listed below are identical to those contained in the above caption. For an individual defendant, include
                      the person's job or title (if known) and check whether you are bringing this complaint against them in their
                      individual capacity or official capacity, or both. Attach additional pages if needed.

                      Defendant No . 1
                            Name
                            Job or Title (if known)
                            Shield Number
                            Employer
                            Address

                                                                                       City               State              Zip Code

                                                                             D Individual capacity   [X} Official capacity

                      Defendant No. 2
                            Name
                            Job or Title (if known)
                            Shield Number
                            Employer
                            Address

                                                                              Dl~h /H11A
                                                                                       Gty
                                                                                                         UK
                                                                                                         ~~
                                                                                                            ·      --=--
                                                                                                                      7c=--)-LJ+--
                                                                                                                               / _ __
                                                                                                                             ~~~
                                                                             D Individual capacity   @ Official capacity


                                                                                                                                    Page 2 of 11
                6:19-cv-00187-JHP-SPS Document 1 Filed in ED/OK on 06/14/19 Page 3 of 12
P,ro Se 14 (Rev. 12/1 6) Complaint for Violation of Ci vil Rights (Prisoner)


                       Defendant No. 3
                             Name
                             Job or Title (if known)
                             Shield Number
                             Employer
                             Address

                                                                                 £~lo     City
                                                                                                               OK.
                                                                                                              State
                                                                                                                           Jc/:8'Zip2-,JCode
                                                                               [Xj Individual capacity   ~ Official capacity

                       Defendant No. 4
                             Name
                             Job or Title (if known)
                             Shield Number
                             Employer
                             Address
                                                                                 fu/7
                                                                                   '      City
                                                                                                 P           {} /.
                                                                                                              State
                                                                                                                               7'/tf2/i
                                                                                                                               ~ Zip Code

                                                                               @ Individual capacity     ~ Official capacity

II.        Basis for Jurisdiction

           Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
           immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
           Federal Bureau ofNarcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
           constitutional rights.

           A.         Are you bringing suit against (check all that apply):

                       D Federal officials (a Bivens claim)
                      ~      State or local officials (a§ 1983 claim)

           B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                      the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                      federal constitutional or statutory right(s) do you claim is/are b<?ing violated by state or local officials?
                       £, rd                     (},f t"-- ~                           J.,~r.,,/ae6 ~ Aef/4M~ 58 ~
                                                            4
                                      /:,.,Jv,
                     I</~ dmqk#.


           C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                      are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                      officials?




                                                                                                                                          Page 3 of 11
               6:19-cv-00187-JHP-SPS Document 1 Filed in ED/OK on 06/14/19 Page 4 of 12
:f;lro Se 14 (J3._ev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




III.        Prisoner Status

            Indicate whether you are a prisoner or other confined person as follows (check all that apply):
           D            Pretrial detainee

           D            Civilly committed detainee

           D            Immigration detainee

           IXI          Convicted and sentenced state prisoner

           D            Convicted and sentenced federal prisoner

           D            Other (explain)

IV.       Statement of Claim

          State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
          alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
          further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
          any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
          statement of each claim in a separate paragraph. Attach additional pages if needed.


          A.           If the event~ivi~ r~ W.youyelaim arose outsid~ a insti~ti9r_1,iE~scribe ~here e,nd w.henJ ~ey?ro2e.
                   1/4, ~ ;1/41 ~ . N~l ~t ~ . ' •'4 ~ /4- ti~~ C/4J!d 0- [11Z
                  Wv<J;'t~ 1t dtat~ ad           ~ JJ~.:;/ / ~ ? t - ~ ¼ . d - d  tifvi                 '7
                  ctM2tf
          B.




                                                                                                                    Page 4 of 11
                  6:19-cv-00187-JHP-SPS Document 1 Filed in ED/OK on 06/14/19 Page 5 of 12
 Pro Se 14 (B..ev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



             C.         What date and approximate time did the events giving rise to your claim(s) occur?

                        avr~c1~- tJr7}·




 V.          Injuries

 .           If you sustained injuries related to the events alleged above, describe your injuries and state what medical
             treatm~ nt, if   , you required and did or did not r. eceive.. V      d ~ -                        - // c17    /~
             . ~·--= ~ ·
                                                                                                           .J
       tvvJ        1·Pd/*l--n ✓ _L ·_ .~ -   ~ ?/J        ~ ·u ~   .
      ~ Atdi· ·
                                           r_1w1          ~for,<;f ~
                                                         fi A_



                            rz _~ a.Aj" ~,,, .,. , ~ ~ fa ~~
                                                                  ,. -

                                                                                             a ~-.                          cr1 ~           -

     jj _a/,t,,_Mh _:i0c ~ ,~ , ~ ~cL/4, ~ ~
s ~ _/4wc ./4/fi /!b#P'                                                              ~~ - J Mc 4: =;,,~g
 ~~ ~ ;z5 ffi                                                                        AlJ,t,..;M MAM .d;. ~ ;;.;:;_;;;,7

 VI.         Relief

             State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
             If requesting money damages, include the amounts of any actual dam'%~s and/or punitive damages claimed for
             the acts ~    e_d:}~plain the basis for these claims.     a,,.._ ~ ~ ~ ~J                  J/                     .,6
     Ari• ,_u :,J,, r~_f
     ~
                          it~~           ~~/4L,r o/
                       / / 1 ~ ~ - ; , ~ k ~ ~~ ~'-:T
                         - IM'4
                                                                                             d,t7AL

 /,~ ; . + 7 ' ~ -,;b~Z:/Ju,:~ ~ ~ad:~. ~
Mn.,~(-'U '. 1/4/c                  ~                            ,(,{I ~   . .   .       ~        -   ~~.,,~~                          -~


f!P~ ~ ~ 0 4
         ~                           .     ,.          d         A ~~ - .                             ~ J ~g-z ~
                                                                                                      ~~ S?~S{l;!fr

                                                                                                                        Page 5 of 11
               6:19-cv-00187-JHP-SPS Document 1 Filed in ED/OK on 06/14/19 Page 6 of 12
P.ro Se 14 (Rev. 12/ 16) Complaint for Violation of Civil Rights (Prisoner)




VII.      Exhaustion of Administrative Remedies Administrative Procedures

          The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that "[n]o action shall be brought
          with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
          in any jail, prison, or other correctional facility until such administrative remedies as are available are
          exhausted."

          Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
          exhausted your administrative remedies.


          A.          Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

                      [gt    Yes

                      •      No

                      If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
                                            17/-o:"
                      events giving rise to your claim( s). l e,,1            k 5eb.f"I"/~ ,teeir61/'1J✓- je,55
                                                                                             J                     cl~ C,.,,,,~
                    c~/ tvJ f 4c/l ,c;J/1 ~&Ni//&.±


          B.          Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
                      procedure?

                      (Xl Yes
                      •      No

                      D Do not know
          C.          Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
                      cover some or all of your claims?

                      ~      Yes

                      •      No

                      D Donotknow




                                                                                                                           Page 6 of 11
               6:19-cv-00187-JHP-SPS Document 1 Filed in ED/OK on 06/14/19 Page 7 of 12
~ro Se 14 (B,_ev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




          D.          Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
                      concerning the facts relating to this complaint?




                      If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
                      other correctional facility?

                       D Yes
                      ~No


          E.          If you did file a grievance:

                       I.    Where did you file the grievance?                1,, £,,   J/.   l, / ~ ~~ ~ .




                       3.    What was the result, if any?

                      ~              Cf7/J1A

                   ~/1/tl&
                    ~-·
                      4.     What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
                             no;j explain why not. (Describe all efforts to appeal to the ~ighest level of the grievance P~°Jes!;} __
                            <-f'   ~             duubl ~ .z; J/4, , £ ' ) ~ fad tki                                     ~
                  tc: ~~ ~t::$r~~~~~$~ :::-✓
                  ~ ~& ;?~ t!R!l a:::l;}dftdl'/w
                ~~



                                                                                                                          Page 7 of 11
               6:19-cv-00187-JHP-SPS Document 1 Filed in ED/OK on 06/14/19 Page 8 of 12
P.ro Se 14 (Rev. 12/ 16) Complaint for Violation of Civil Rights (Prisoner)




          F.          If you did not file a grievance:




VIII. Previous Lawsuits

          The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without paying
          the filing fee if that prisoner has "on three or more prior occasions, while incarcerated or detained in any facility,
          brought an action or appeal in a court of the United States that was dismissed on the grounds that .it is frivolous,
          malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
          danger of serious physical injury." 28 U.S.C. § 1915(g).

          To the best of your knowledge, have you had a case dismissed based on this "three strikes rule"?

          D Yes
         EJ.No
          If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.




                                                                                                                        Page 8 of 11
              6:19-cv-00187-JHP-SPS Document 1 Filed in ED/OK on 06/14/19 Page 9 of 12
~ro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




         A.           Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
                      action?

                      ~     Yes

                     •      No


         B.           If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                      more than one lawsuit, describe the additional lawsuits on another page, using the same format.)


                      1.    Parties to the previous lawsuit

                            Plaintiff(s)         UtM/e-<5           ;it;~
                            Defendant(s)         JU. oltJ~ iyPuA~,,,/1~                                              ~   u7et1£
                      2.    Court (iffederal court, name the district,· if state court, name the county and State)

                               tJ~.4,                   ~ t),t/U~
                      3.    Docket or index number

                                (V-Jo1f-J-7f
                      4.    Name of Judge assigned to your case

                             vwlt){!
                                 /
                                     /'fle/!1sA
                      5.    Approximate date of filing lawsuit

                            Jf11ip-or<t
                      6.    Is the case still pending?

                           [XI Yes
                           •     No

                            If no, give the approximate date of disposition.




         C.           Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
                      imprisonment?



                                                                                                                         Page 9 of 11
               6:19-cv-00187-JHP-SPS Document 1 Filed in ED/OK on 06/14/19 Page 10 of 12
Pro Se 14 (P_ev. 12/ 16) Complaint for Violation of Civil Rights (Prisoner)


                      D      Yes

                      ~      No


          D.          If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                      more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                      1.     Parties to the previous lawsuit
                             Plain tiff( s)
                             Defendant( s)


                      2.     Court (iffederal court, name the district,· if state court, name the county and State)




                      3.     Docket or index number



                      4.     Name of Judge assigned to your case




                      S.    Approximate date of filing lawsuit




                      6.    Is the case still pending?

                            0Yes

                           •      No

                            If no, give the approximate date of disposition


                      7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                            in your favor? Was the case appealed?)




                                                                                                                      Page 10 of 11
              6:19-cv-00187-JHP-SPS Document 1 Filed in ED/OK on 06/14/19 Page 11 of 12
P:o . ~ e v . 12/16) Complaint for Violation of Civil Rights (Prisoner)




IX.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



         A.          For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.


                     Date of signing:


                     Signature of Plaintiff
                                                      f     fj
                                                            /    ~         ~
                     Printed Name of Plaintiff               ~_::~!rt2J.
                                                                    ~=&5~~M
                                                                          ~ :l':_ ,:.r.L. =./~4~=:t-
                                                                                                  - -- -----------
                     Prison Identification #
                                                              ½1 i2-fi~
                     Prison Address

                                                                  8 CJb     IT              u ~-         ;V?2-f
                                                                      V   City              State          Zip Code


         B.          For Attorneys


                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                    Name of Law Firm
                    Address


                                                                          City              State          Zip Code

                    Telephone Number
                    E-mail Address




                                                                                                                      Page 11 of 11
                                                                                                                                           .   -   --   --   ..


             6:19-cv-00187-JHP-SPS Document 1 Filed in ED/OK on 06/14/19 Page 12 of 12
D,rn Ros s                                                                                                                        John Bud d
                                                                                                                             <\c.cing Di1·ec\01




                                                              May 24, 2019




             JAMES Nisbett #434256
             John Lilly Correctional Center
             407971 HWY 62nd East
             Boley, Oklahoma 74829-6600



             Re:               RM Claim#:          1920025699
                               Claimant:           JAMES NISBETT



             Dear Mr. Nisbett:

             This letter is sent to confirm the receipt, May 24, 2019, of the claim for compensation you have
             tendered, asking for damages under the Governmental Tort Claims Act. The identifying claim
             number is listed above. Please use this number as a referen·ce when calling to inquire about
             your claim·.

             Under the provisions of the Act, the State will be afforded up to 90 days from the receipt of your
             claim by the Attorney Generals' Office to review and evaluate it. The State makes every effort
             to investigate and respond to claims as quickly as possible. The 90 day expiration date is August
             22, 2019, on which date the claim will be deemed denied by operation of law. The right to seek
             compensation by suit in District Court may be restricted by the limitations period prescribed by
             law of one hundred eighty (180) days after the denial of the claim.

             Sincerely,

             Risk Management Department

             State of Oklahoma




                   RISK MANAGEMENT· P.O. BO X 53364 · OKLAHOMA CITY, OK 73152 · OFFICE: 405- 521-4999 · FAX : 405-522-4442
                            STATE OF O KLAHOMA · OFFICE OF MANAGEMENT & ENTERPRISE SERVICES · OMES .OK.GOV
